Citation Nr: 0931660	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 1998 for service connection for heart disease.

2.  Entitlement to an effective date earlier than July 27, 
2004 for the assignment of a 100 percent disability rating 
for service-connected heart disease.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1949 to September 1953 and from February 1957 
to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated October 2001 
and April 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

Procedural history

In July 1980, the RO received the Veteran's original claim of 
entitlement to service connection for heart disease.  A 
November 1980 rating decision denied the Veteran's claim.  
The Veteran appealed and, in December 1981, the Board denied 
the claim of entitlement to service connection for heart 
disease.

In September 1998, the RO received the Veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for heart disease.  In an October 2001 rating 
decision, service connection was granted and a 60 percent 
disability rating was assigned, effective September 12, 1998.  
The Veteran disagreed with the effective date assigned for 
service connection.  In April 2003, the RO issued a statement 
of the case (SOC) which denied the Veteran's claim of 
entitlement to an effective date earlier than September 12, 
1998 for service connection for heart disease.  The Veteran 
did not submit a timely substantive appeal.

In December 2004, the RO received the Veteran's claim of 
entitlement to an increased disability rating for his 
service-connected heart disease.  In an April 2005 rating 
decision, a 100 percent disability rating was assigned, 
effective December 30, 2004.  The Veteran disagreed with the 
assigned effective date.  In the January 2006 SOC, the RO 
granted an earlier effective date of July 27, 2004 for the 
assignment of the 100 percent disability rating.  The Veteran 
perfected his appeal as to the effective date, indicating 
that he was seeking a still earlier effective date in his 
March 2006 substantive appeal.

In January 2006, the Veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In December 2007, the Board granted the Veteran's motion to 
advance this appeal on its docket.  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).  

In a January 2008 decision, the Board denied the Veteran's 
claims of entitlement to earlier effective dates for service 
connection for heart disease and for the 
100 percent disability rating for the service-connected heart 
disease.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

In October 2008, while the matter was pending before the 
Court, the Veteran died.  Due to the Veteran's death, a 
December 2008 Order of the Court vacated the Board's January 
2008 decision and dismissed the Veteran's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  An April 2003 SOC denied the Veteran's claim of 
entitlement to an effective date prior to September 12, 1998 
for service connection for heart disease.

2.  A January 2006 SOC denied the Veteran's claim of 
entitlement to an effective date prior to July 27, 2004 for 
the 100 percent rating for service-connected heart disease.  

3.  The Board issued a decision in January 2008 which 
dismissed the Veteran's claim of entitlement to an earlier 
effective date for service connection for heart disease and 
denied the Veteran's claim of entitlement to an earlier 
effective date for the 100 percent disability rating for the 
service-connected heart disease.

4.  The Veteran died in October 2008.

5.  In a December 2008 Order, the Court vacated the Board's 
January 2008 decision.

CONCLUSIONS OF LAW

1.  The April 2003 SOC and all subsequent decisions regarding 
the claim of entitlement to an effective date prior to 
September 12, 1998 for service connection for heart disease 
are vacated, and the appeal as to that issue is dismissed.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2008).

2.  The January 2006 SOC and all subsequent decisions are 
vacated to the extent that the decisions deny the Veteran's 
claim of entitlement to an effective date prior to July 27, 
2004, and the appeal as to that issue is dismissed.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veteran died in October 2008, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, supra; see also Yoma v. 
Brown, 8 Vet. App. 298 (1995); 38 C.F.R. §20.1104 (2008).

In accordance with this precedent, the Court vacated the 
Board's January 2008 decision and dismissed the appeal.  The 
Veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the Veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its April 2003 SOC and any 
subsequent decisions regarding the Veteran's claim of 
entitlement to an effective date prior to September 12, 1998 
for service connection for heart disease.

The RO is directed to vacate its January 2006 SOC and any 
subsequent decisions to the extent that these decisions deny 
the Veteran's claim of entitlement to an effective date prior 
to July 27, 2004 for the 100 percent disability rating for 
the service-connected heart disease.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


